DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.
Response to Arguments
Applicant’s arguments filed 03/25/2022 have been fully considered.
In light of the amendments to the claims, applicant’s arguments (beginning on pg. 9) with respect to the combination of Jin and Cogan used in the rejections of independent claims 1 and 11 under 35 USC § 103 are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made in view of Du Bois (US RE9649).
Applicant’s arguments beginning on pg. 26 with regards to independent claims 21 and 24 are not persuasive. Applicant argues “[g]iven that the stems (1, 2) in Jin move along parallel axes, Jin does not disclose: (i) punches that are movable along respective axes that are different to one another; or (ii) moving punches along respective axes that are at an angle to one another. Accordingly, Jin does not disclose the above features of amended claim 21.”
“In addition, because Jin discloses the use of only a single hydraulic power system, Jin is limited to having its constant and variable velocity stems be driven along parallel axes in the same direction. It is simply not feasible for a single hydraulic system to drive separate stems along non-aligned axes.”
In response, examiner contends that parallel axes are at an angle of 0°, 180°, or any multiple of 180°, relative to one another. And parallel axes are different axes because they are not coaxial. The claims do not require the axes to be transverse to one another. Consequently, the combination of Jin and Thoms is still proper. Even if applicant were to amend the claims to require that the punches move along axes that are transverse relative to one another, it appears those amendments would be rendered obvious by taking one of the embodiments of figs. 5 or 6 of Wu et al. (CN 106734303 A; previously cited but not relied upon) and modifying it with Jin to have a variable speed punch, thereby enabling Wu to form curved profiles.
In conclusion, claims 1, 3, 7-13, 17, 18, 20-22, 24 and 25 stand rejected. See the current rejections below.
Claim Objections
Claims 7, 21 and 24 are objected to because of the following informalities:
Regarding claim 7: the claim recites “a guide adjacent to the extrusion orifice to control curvature of the extruded material.” However, claim 1 states that “the velocity gradient forms an extrudate with a curved profile”. Since the gradient already controls curvature claim 7 would be in better form if “to control” was written as “to further control”.
Regarding claims 21 and 24: the phrase “first axis is different to the second axis” should be written as ‘first axis is different than the second axis’.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 24 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 24: it is unclear if the “first billet” and the “second billet” (lns. 9 and 10, respectively) are additional to “the material”. The claim is currently being interpreted such that the material comprises the first and second billets.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-13, 18 and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Du Bois (US RE09649).
Regarding claim 1: Du Bois discloses a method of extruding a material, comprising:
providing the material into an extrusion chamber (A’, A”) of an extrusion apparatus (see fig. 2 and pg. 1, lns. 45-46), wherein the extrusion chamber comprises an extrusion orifice (e, e’) and the extrusion apparatus comprises a first punch and a second punch in communication with the interior of the extrusion chamber (pg. 1, lns. 74-76), the first and second punches being independently movable relative to the extrusion chamber (pg. 1, lns. 94-96);
moving the first and second punches to compress the material within the extrusion chamber and cause a velocity gradient in the material across the extrusion orifice (pg. 1, lns. 94-96); and
extruding the material through the extrusion orifice (e, e’) such that the velocity gradient forms an extrudate with a curved profile (pg. 1, lns. 90-99; figs. 2, 5);
wherein the moving of the first and second punches to compress the material within the extrusion chamber and cause the velocity gradient in the material across the extrusion orifice comprises moving the first and second punches at different speeds along a common axis (pg. 1, lns. 94-96 and pg. 2, lns. 4-9; also see fig. 2).
Regarding claim 3, which depends on claim 1: Du Bois discloses the plane of the cross-section of the extrusion orifice is parallel to the common axis such that extruding the material through the extrusion orifice such that the velocity gradient forms the extrudate with the curved profile comprises extruding the material through the extrusion orifice substantially perpendicular to the common axis (see fig. 2, the plane of the extrusion orifice e, e’ is horizontal and thus parallel to the common axis of extrusion chamber A’, A”; therefore, material is extruded perpendicularly to the common axis).
Regarding claim 8, which depends on claim 1: Du Bois discloses providing a mandrel (B, fig. 2) in the extrusion chamber (A’, A”) opposite to the extrusion orifice (e, e’), wherein extruding the material through the extrusion orifice such that the velocity gradient forms the extrudate with the curved profile optionally comprises extruding the material with a hollow cross-section defined by the mandrel and the orifice (see fig. 2, mandrel B has a nut threaded onto the end to allow optional removal of the mandrel).
Regarding claim 9, which depends on claim 1: Du Bois discloses preheating the material before providing it into the extrusion chamber (pg. 1, lns. 45-48).
Regarding claim 10, which depends on claim 1: Du Bois discloses varying the speed of movement of the first punch and/or the second punch to vary the velocity ratio as the material is extruded (pg. 1, lns. 94-101).
Regarding claim 11: Du Bois discloses an apparatus for extrusion of a material, the apparatus comprising:
an extrusion chamber (A’, A”, fig. 2) for receipt of the material, the extrusion chamber comprising an extrusion orifice (e, e’);
a first punch and a second punch, the first and second punches being in communication with the interior of the extrusion chamber (pg. 1, lns. 74-76) and being independently movable relative to the extrusion chamber (pg. 1, lns. 94-96);
wherein the first punch and the second punch are configured to be moved at different speeds towards each other along a common axis (the common axis of the extrusion chamber, fig. 2; also see pg. 1, lns. 94-96).
Regarding claim 12, which depends on claim 11: Du Bois discloses the first punch and the second punch are configured to be moved simultaneously (pg. 1, lns. 79-80, 94-96).
Regarding claim 13, which depends on claim 11: Du Bois discloses the plane of the cross-section of the extrusion orifice is parallel to the common axis (see fig. 2, the plane of the extrusion orifice e, e’ is horizontal and thus parallel to the common axis of extrusion chamber A’, A”).
Regarding claim 18, which depends on claim 11: Du Bois discloses a mandrel (B, fig. 2) in the extrusion chamber (A’, A”) opposite to the extrusion orifice (e, e’).
Regarding claim 20, which depends on claim 11: Du Bois discloses the first punch and/or the second punch are configured to be moved at a varying speed (pg. 1, lns. 94-101).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Du Bois, in view of Thoms et al. (US 6,190,595 B1).
Regarding claims 7 and 17, which depend on claims 1 and 11: Du Bois is silent regarding a guide adjacent to the extrusion orifice to control curvature of the extruded material.
However, Thoms teaches a method and apparatus for extruding a material comprising providing adjustable guide means (11-14, fig. 1) adjacent to the extrusion orifice (opening of die 10) to control curvature of the extruded material (4') (see fig. 1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Du Bois with guide means adjacent to the extrusion orifice to further control curvature of the extruded material, as taught by Thoms.
Claims 21, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 2004/0074275 A1), in view of Thoms.
Regarding claim 21: Jin discloses a method of extruding a material, comprising:
providing the material (6, 7, fig. 2) into an extrusion chamber (3, 4) of an extrusion apparatus,
wherein the extrusion chamber is a Y-shaped extrusion chamber (see fig. 2) comprising a first bore, a second bore and a central container (see annotated fig. 2 of Jin below), wherein the first bore and the second bore are positioned at an angle to each other and converge to meet the central container at a point of convergence (see fig. 2 below, the portions of the bores formed by element 3 are at an angle of 180 degrees to each other, and axes of the portions of the bores formed by element 4 are transverse to each other), and wherein each of the first bore, the second bore and the central container has an open end opposite to the point of convergence (see fig. 2 below);
wherein providing the material into the extrusion chamber comprises placing a first hot or cold billet into the open end of the first bore and placing a second hot or cold billet into the open end of the second bore (¶ [0001]),
wherein the extrusion apparatus further comprises an extrusion die (see fig. 2 below) at the open end of the central container, the extrusion die comprising an extrusion orifice (see fig. 2 below), and
wherein the extrusion apparatus comprises a first punch (1) and a second punch (2), wherein the first and second punches are in communication with the interior of the extrusion chamber (see fig. 2), the first punch being movable along a first axis (the centerline axis of first punch) within the first bore relative to the extrusion chamber, and the second punch being independently movable along a second axis (the centerline axis of the second punch) within the second bore relative to the extrusion chamber (see fig. 2 and ¶ [0024]), wherein the first axis is different than the second axis (said centerline axes are not coaxial and thus are different) and wherein the first axis and the second axis are at an angle to one another (namely, an angle of 0°, 180°, or any multiple of 180°);
moving the first and second punches to compress the material within the extrusion chamber and cause a velocity gradient in the material across the extrusion orifice (¶ [0002]), wherein the moving of the first and second punches comprises moving the first punch along the first axis within the first bore and moving the second punch along the second axis with the second bore (see fig. 2); and
extruding the material through the extrusion orifice such that the velocity gradient forms an extrudate with a curved profile (see fig. 2).

    PNG
    media_image1.png
    262
    442
    media_image1.png
    Greyscale

Annotated Figure 2 of Jin


Jin is silent regarding the extrusion die being an installed part of the apparatus. Instead, Jin’s extrusion die is formed integral with portion (4).
However, Thoms teaches an extrusion apparatus comprising extrusion dies (10-14) installed at an open end of an extrusion chamber (2).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin such that the extrusion die is removably installed, as taught by Thoms, at the open end of the central container, thereby obtaining the benefit of being able to change the shape of the extrudate to be formed.
Regarding claim 22, which depends on claim 21: Jin discloses the moving of the first and second punches to compress the material within the extrusion chamber (12) and cause the velocity gradient in the material across the extrusion orifice comprises moving the first and second punches at different speeds (see fig. 2 and ¶ [0027]).
Regarding claim 24: Jin discloses apparatus for extrusion of a material, the apparatus comprising:
an extrusion chamber (3, 4, fig. 2) for receipt of the material, wherein the extrusion chamber is a Y-shaped extrusion chamber comprising a first bore, a second bore, and a central container (see annotated fig. 2 of Jin above), wherein the first bore and the second bore are positioned at an angle to each other and converge to meet the central container at a point of convergence (see fig. 2 above, the portions of the bores formed by element 3 are at an angle of 180 degrees to each other, and axes of the portions of the bores formed by element 4 are transverse to each other), and wherein each of the first bore, the second bore and the central container has an open end opposite to the point of convergence (see fig. 2 above), wherein the extrusion chamber is configured for receipt of a first billet (6) into the open end of the first bore, and for receipt of a second billet (7) into the open end of the second bore (see fig. 2 above);
an extrusion die, the extrusion die comprising an extrusion orifice (see fig. 2 above);
a first punch (1) and a second punch (2), the first and second punches being in communication with the interior of the extrusion chamber (see fig. 2), the first punch being movable along a first axis (the centerline axis of first punch) within the first bore relative to the extrusion chamber, and the second punch being independently movable along a second axis (the centerline axis of the second punch) within the second bore relative to the extrusion chamber, wherein the first axis is different than the second axis (said centerline axes are not coaxial and thus are different) and wherein the first axis and the second axis are at an angle to one another (namely, an angle of 0°, 180°, or any multiple of 180°),
wherein the first and second punches (1, 2) are configured to be moved to compress the material within the extrusion chamber and cause a velocity gradient in the material across the extrusion orifice (¶ [0002]) such that the velocity gradient forms an extrudate with a curved profile when the material is extruded through the extrusion orifice (see fig. 2; ¶ [0027]).
Jin is silent regarding the extrusion die being an installed part of the apparatus. Instead, Jin’s extrusion die is formed integral with portion (4).
However, Thoms teaches an extrusion apparatus comprising extrusion dies (10-14) installed at an open end of an extrusion chamber (2).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin such that the extrusion die is removably installed, as taught by Thoms, at the open end of the central container, thereby obtaining the benefit of being able to change the shape of the extrudate to be formed.
Regarding claim 25, which depends on claim 24: Jin discloses the first punch and the second punch are configured to be moved at different speeds (see fig. 2 and ¶¶ [0002], [0027]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JARED O BROWN/Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725